PER CURIAM.
By an instrument entitled “Application for Writ of Habeas Corpus” Petitioner Jack Jackson alleged, inter alia:
“Petitioner was arrested and indicted for first degree murder of one Elizabeth R. Jackson. Petitioner was duly arraigned on this charge, first degree murder, and adjudged insolvent and Mr. Raymond L. Williams was appointed by the Court to represent the Petitioner.
“On the day of his conviction following a verdict of guilty by jury Petitioner was sentenced to life. The Petitioner being uneducated was not informed of his rights to appeal by the Court or the Court-appointed counsel. The record is silent to any advisement of right to appeal.”
Upon the foregoing bare allegations, this Court issued Rule Nisi. The Respondent, Louie L. Wainwright, Director of the Division of Corrections, has filed a Return for the State, and incorporated therein a transcript of the sentencing proceedings which reflects the following:
“BY JUDGE BAILEY: On the 23rd day of January of 1969 you were tried in this Court, case number 68-324, and you were convicted by a Jury on that day of the offense of murder in the first degree, with a recommendation of mercy and you are now before the Court for the purpose of sentence, do you have anything to say why sentence should not now be pronounced upon you ?
“BY DEFENDANT: No, sir, I am thankful the Jury had mercy and I ask your Honor to have mercy.
* * * * * *
“BY JUDGE BAILEY: I advise you further that the law specifies that I shall *658tell you that you have a right to appeal from any conviction and so that you may be advised in any matters of the appeal, the Court appoints Mr. Williams to continue on as your counsel and to advise with you about the possibility of an appeal. The supersedeas bond will be denied. I hope that you will make a good prisoner.
“BY THE DEFENDANT: Yes, sir, thank you.”
An examination of the foregoing excerpts from the transcript of the sentencing proceedings in this cause reveals without question that Petitioner committed perjury when he filed in this Court a sworn petition stating: “The record is silent to any advisement of right to appeal.”
The State also included in its Return a lengthy affidavit sworn to by Raymond L. Williams, Assistant Public Defender, to the effect that he fully advised the defendant as to his right to appeal but the defendant never requested that an appeal be filed.
Great concern is being expressed throughout the land by members of the public, the Bar and the Bench with reference to the ability of the judicial system to expeditiously dispose of its dockets. The instant petition is an illustration of the waste of the time and efforts being expended by appellate judges, trial judges, the Attorney General’s staff, and Public Defenders, not to mention the numerous clerical duties involving clerks of the various courts and their staffs in providing transcripts, etc.
The Clerk of this Court is directed to forward a copy of this opinion to the responsible officials of the Probation and Parole Commission, and to continue this policy in the future as to any collateral attacks reflecting perjured statements.
The Rule Nisi is discharged and the Petition for Writ of Habeas Corpus is denied.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.